MacLEAN, J.
(dissenting). As he testified, the plaintiff hired himself to a contracting company to warn persons, by waving a red flag, from driving or coming upon or between the- tracks of the defendants’ railway on Sixth avenue between Twenty-Fourth and Twenty-Fifth streets, because of an excavation. When he had been at this *108business about a week, early in the afternoon of September 3, 1905, he was struck and bruised in his arm and shoulder by the defendants’ car coming rapidly southward. Just prior to this—that is, the time it took for horses drawing a truck to walk about 30 feet—he had looked north and seen no car approaching. His station was at Twenty-Fourth street, between the tracks. The distance between the tracks, ■a witness of the defendants testified,' was 4 or 5 feet. For his injuries, as occurring from the negligence of the defendants’ servants and without any fault of his own, the plaintiff has recovered judgment.
Upon his own showing, the plaintiff cannot keep his judgment. Assuming an employment requiring him to be in the fareway, a venturesome position always, the plaintiff had between the tracks standing room of 4 or 5 feet—narrow indeed, but safe enough from injury by the defendants’ servants so long as he remained midway the tracks; a station obviously perilous, however, if, forgetting the peril, he moved heedlessly toward the side of an approaching car. Of course, any constrained position becomes irksome until it becomes habitual—usually by the dear schooling of experience. That he cannot recover damages upon the mere proof- of the happening of the casualty is trite; but proving his situation, his seeing nothing "on looking northward a little before, and the happening of the accident merely, he proved, if- anything, that he made the accident possible by his failure to exercise the reasonable care of a person of ordinary prudence under the circumstances, and contributed to the accident by moving from his place of safety to the jeopardy of nearness to a moving car.
The judgment should be reversed, and a new trial ordered, .with costs to the appellants to abide the event. •